DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 17242846 filed on 04/28/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0009] recites “…view of a main lead of FIG. 10 (deleted)”. Fig. 10 is a flow chart and not a view of the main lead, also the word “deleted” should be deleted.
Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distribution channel in the limitation “distribution channel that fluidly interconnects the main chamber” as mentioned in claim 1. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “turbogenerator” is considered as a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is known that turbogenerators are a large sized electric generator that are powered by turbine such as a steam or hydroturbine, however, it is not known what are the metes and bounds that separate a turbogenerator from other generators. That is the feature or size threshold that if surpassed, the generator becomes a turbogenerator.  For examination purposes, the word “turbogenerator” is interpreted as “electricity generator”.
Claims 1 recites “a parallel ring having a first segment and a second segment”. The term “parallel” is used to indicate a relationship between two items. In the limitation above, it is not clear what is the “parallel ring” is parallel to!? Is it another ring? Is it the end of the core? The Applicant is to kindly clarify. For examination purposes, the limitation in question is interpreted as “a plurality of rings, parallel to each other, each parallel ring having a first segment and a second segment”. Similar limitation is repeated in claims 8, and 14 and rejected for the same reasons.
Claim 1 introduces in the last sentence the element “a circuit”. It is not clear what the circuit is? Is it the geometrical shape of the end parallel rings, or the electrical circuitry that they form? For examination purposes, the limitation in question is interpreted as “[[a]] an electrical circuit”.
Claim 1 also introduces “a distribution channel that fluidly interconnects the main chamber,..”. the word interconnect is understood to connect two things to each other. The limitation above, recites a distribution channel that fluidly interconnects the main chamber. Interconnect the main chamber to what? Fig. 7 showing a main chamber 702 interconnects the 1st-3rd coolant openings. It is not clear to the examiner where could be the claimed distribution channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 8, 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al. (GER4930; NPL provided by the Applicant; hereinafter, “Karl”) in view o Eberhardt et al. (US 20190020250; Hereinafter, “Eberhardt”).
Regarding claim 1: Karl discloses a turbogenerator (generator; title) comprising: 
a plurality of stator bars (page 9, line 1),
a parallel ring (lead ring: fig. 5) having a first segment and a second segment (the annotated fig. 5 below) separate from the first segment (separate parts separated by at the shown “braze joint location”), 
the parallel ring (the lead ring) arranged to electrically connect the plurality of stator bars (page 7, section 2.A. first paragraph) and to fluidly connect the coolant flow paths of the plurality of stator bars (fig. 4, and the page 6, right column, first paragraph) a tang (the lead segment and the lead plug in fig. 7).
the plurality of stator bars (page 9, line 1), the parallel ring (fig. 5-6), the tang (fig. 5), the first lead tube, and the second lead tube (within the tang) cooperating to define a portion of a circuit (understood as an electrical circuit; page 7, 2.A. first paragraph) and a portion of a cooling path (fig. 4, and the page 6, right column, first paragraph).

    PNG
    media_image1.png
    554
    1057
    media_image1.png
    Greyscale

Karl does not specifically show a stator core defining a first end and a second end; a plurality of stator bars disposed within the stator core, each stator bar including a coolant flow path; the parallel ring coupled to the first end of the stator core and a tang (the lead segment and the lead plug in fig. 7) including a main chamber, a first coolant opening, a second coolant opening, and a distribution channel that fluidly interconnects the main chamber, the first coolant opening, and the second coolant opening; a first lead tube having a first lead end connected to the first coolant opening and a second lead end connected to the first segment; and a second lead tube separate from the first lead tube and having a first lead end connected to the second coolant opening and a second lead end connected to the second segment.
Eberhardt discloses a stator core (para [0021] and annotated fig. 3 below) defining a first end and a second end (annotated fig. 3 below); a plurality of stator bars (112, 114) disposed within the stator core (in slots in the core as in para [0021], and fig. 3), each stator bar including a coolant flow path; the parallel ring (manifold 210) coupled to the first end of the stator core and 

    PNG
    media_image2.png
    554
    876
    media_image2.png
    Greyscale

a tang (adapter 310) including a main chamber (316), a first coolant opening (annotated fig. 6B below), a second coolant opening (annotated fig. 6B below), and a distribution channel (317) that fluidly interconnects the main chamber (316), the first coolant opening, and the second coolant opening; a first lead tube (314) having a first lead end connected to the first coolant opening (fig. 6b) and a second lead end connected to the first segment (first hose 230); and a second lead tube (314) separate from the first lead tube (fig. 6B) and having a first lead end connected to the second coolant opening (fig. 6b) and a second lead end connected to the second segment (second hose 230).

    PNG
    media_image3.png
    422
    592
    media_image3.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the generator of Karl with the stator core defining a first end and a second end; a plurality of stator bars disposed within the stator core, each stator bar including a coolant flow path; the parallel ring coupled to the first end of the stator core and a tang  including a main chamber, a first coolant opening, a second coolant opening, and a distribution channel that fluidly interconnects the main chamber, the first coolant opening, and the second coolant opening; a first lead tube having a first lead end connected to the first coolant opening and a second lead end connected to the first segment; and a second lead tube separate from the first lead tube and having a first lead end connected to the second coolant opening and a second lead end connected to the second segment as disclosed by Eberhardt to provide a simple and reliable connection between the coolant inlet and the stator bars.
Regarding claim 5/1: Karl in view of Eberhardt disclose the limitations of claim 1 and Eberhardt further discloses that the first lead tube (314) and the second lead tube (314) are each insulated separately (understood as separated from each other) to define a space therebetween (fig. 6B).
Regarding claim 6/1: Karl in view of Eberhardt disclose the limitations of claim 1 including the except for that the first lead end is connected to the first coolant opening using one of a brazing and welding process. It would have been obvious to one having ordinary skill in the art at the time the invention was made the first lead end and  the first coolant opening as separate parts and connected by well known metal joining means such as brazing and welding, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, '168 USPQ 177, 179 to increase the workability of the product. Further, the limitations of connected to the first coolant opening using one of a brazing and welding process has not been given a patentable weight since they are a product by process limitations in a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 7/1: Karl in view of Eberhardt disclose the limitations of claim 1 and Eberhardt further discloses that the tang (310) one of receives a flow of coolant at the main chamber (316) and directs the flow of coolant to the first segment (230) and the second segment (230) via the first lead tube (314) and the second lead tube (314), and collects the flow of coolant from the first segment (230) and the second segment (230) via the first lead tube (314) and the second lead tube (314) for discharge from the tang via the main chamber (316).
Regarding claim 8: Karl discloses a turbogenerator (generator; title) comprising: a main lead assembly (the lead adapter and the tang as seen in fig. 5) including: a tang (the lead segment and the lead plug seen in fig. 5); parallel ring having a first segment and second segment (see the annotated fig. 5 in claim 1 discussion above).
Karl does not specifically show a first lead tube cooperating with the tang to define a first water-tight joint and a first free end; and a second lead tube separate from the first lead tube cooperating with the tang to define a second water-tight joint and a second free end; wherein the first free end is connectable to a first segment of a parallel ring and the second free end is connectable to a second segment of the parallel ring.
Eberhardt discloses a first lead tube (314) cooperating with the tang (310) to define a first water-tight joint (see fig. 4-5) and a first free end (the end of 314 away from 316); and a second lead tube (314) separate from the first lead tube (fig. 6B) cooperating with the tang (310) to define a second water-tight joint (see fig. 4-5) and a second free end (the end of 314 away from 316); wherein the first free end is connectable (It has been held that the recitation that an element is “connectable”, same as "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In se Hutchison, 69
USPQ 138) to a first segment (230) and the second free end (of 314) is connectable to a second segment (230).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the generator of Karl with a first lead tube cooperating with the tang to define a first water-tight joint and a first free end; and a second lead tube separate from the first lead tube cooperating with the tang to define a second water-tight joint and a second free end; wherein the first free end is connectable to a first segment of a parallel ring and the second free end is connectable to a second segment of the parallel ring as disclosed by Eberhardt to provide a simple and reliable connection between the coolant inlet and the stator bars.
Regarding claim 12/8: Karl in view of Eberhardt disclose the limitations of claim 8 and Karl further discloses that the first water-tight joint is formed using one of a brazing and a welding process (Karl discloses brazing all the water tight joints as seen in fig. 5, all the braze joints are marked by a black line).
Regarding claim 13/8: Karl in view of Eberhardt disclose the limitations of claim 8 and Karl as modified further discloses that the first lead tube and the second lead tube are formed from one of copper and a copper alloy (since the lead tube are part of the modified tang, and all the components of the connection rings are made of copper (section 4. D, first paragraph)).
Allowable Subject Matter
Claims 2 – 4, and 9 - 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For full list of art, please see PTO-892 attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832